Title: The Commissioners to J. D. Schweighauser, 4 January 1779
From: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris
To: Schweighauser, John Daniel


     
      Sir
      Passy Jany 4. 1779
     
     We are honoured with yours of without a date. We wrote you on the Second of this Month to which We refer. We have written to Mr. Gilbank several Times that We could furnish him with no more Money, and that We should protest his Bills. If he will not believe Us, When the Bills arrive if they ever do, which We hope they will not, our Protest Refusal and the consequent Protest Will Convince him. We have been trifled with too much by that Gentleman, and hope We shall be so no more.
     We have made the most pressing application in our Power to Mr. De Sartine, the Ministry, for the Convoy, and hope to suceed, but have not yet an Answer. We approve of your Tenderness to the Prisoners. We wish to hear whether you have recovered the Cargoe of the Therese.
    